Citation Nr: 0312794	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  95-38 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-
connected asbestosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the RO in 
Boston, Massachusetts which granted service connection for 
asbestosis and assigned a non-compensable rating.    


REMAND
 
On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until July 2002, the RO never advised 
the veteran of the VCAA, and the potential impact this law 
might have on his claim and despite the fact that a 
supplemental statement of the case was prepared during that 
time allowing the RO an opportunity to inform the veteran of 
VCAA.  This violation of due process must be addressed before 
the Board can undertake any action in this claim.


The veteran contends that his service-connected asbestosis is 
more severe than the current rating indicates.  The veteran's 
disabilities are evaluated under diagnostic codes contained 
in 38 C.F.R. § 4.97; however, the rating schedule criteria 
for evaluating respiratory disorders were changed, effective 
October 7, 1996.  The Board remanded this claim to the RO in 
August 1998 and instructed the RO to consider the veteran's 
claim under the new criteria of 38 C.F.R. § 4.97.  To date, 
there is no indication in the file that these instructions 
were ever complied with.  As the RO has not fully complied 
with the 1998 Board remand, additional development is 
necessary.  Stegall v. West, 11 Vet. App 268 (1998).  

Development of this claim was undertaken in September 2002.  
As a result, the veteran was afforded a VA examination in 
December 2002 to determine the nature and extent of the 
disability from asbestosis.  The examiner was instructed to 
review the claims file and then to acknowledge review of the 
claims file in the examination report.  In the examination 
report the examiner failed to mention a review of the claims 
file.  The RO is instructed to return the file to VA examiner 
John Ohman, M.D. for complete review of the entire VA record, 
including the veteran's claims file.  

In view of the foregoing, the case is remanded for the 
following:	

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim of 
entitlement to an initial compensable 
rating for service-connected asbestosis.  
38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  The RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

2.  The RO must advise the veteran of 
the changes made under Diagnostic Code 
38 C.F.R. § 4.97, for evaluating 
respiratory disorders which became 
effective October 7, 1996.  

3.  After the development requested 
above has been completed, the RO should 
again review the veteran's claims.  That 
review should include evaluating the 
severity of the veteran's service-
connected pulmonary condition under both 
the old criteria and the new criteria. 

4.  The RO should send the file to VA 
examiner John Ohman, M.D. for complete 
review of the entire VA record, 
including the veteran's claims file.  
After having the opportunity to review 
the entire file, the examiner should add 
any additional comments or findings 
pertinent to the veteran's issue and 
should indicate that the file has been 
reviewed.  The review should be done via 
an addendum to the December 2002 
Compensation and Pension Exam Report.

5.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




